Title: To Thomas Jefferson from John Samuel Sherburne, 20 October 1790
From: Sherburne, John Samuel
To: Jefferson, Thomas



Sir
Portsmouth October 20th 1790

My being absent on our fall Circuit at the time your circular letter arrived at the Post Office in this Town has hither prevented my paying that attention to your request, which I otherwise should have done. As the Clerk of our Superior Court is still on the Circuit I have not been able to examine his records for Adjudications on the points you mention, tho’ I believe there have been but few if any in this State. On his return I will immediately attend Sir to that part of your request. I herewith have the honor to forward all the Laws of this State that are in print, which comprize all of  a public nature that have been enacted for almost a Century past. Some of these being temporary have expired, and others of them have been repealed, should these not fully answer your wishes, I will procure from the Secretarys office all of an earlier date tho none such are now in force. Should it be in my power Sir on any future occasion to render the smallest aid in the Execution of the important duties of your Office, I hope you will honor me with your commands without any reserve. With the most perfect considerations I have the honor to be Sir Your Most Obdt. and very hum. Servt.,

John Samuel Sherburne

